Opinion issued March 8, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00566-CV
                            ———————————
                U.S. EMPLOYEES CREDIT UNION, Appellant
                                         V.
                      FRED EUGENE WARNER, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1150615


                          MEMORANDUM OPINION

      U.S. Employees Credit Union appeals from a take-nothing judgment on its

contract claims against Fred Eugene Warner. The Credit Union argues that we must

reverse the judgment because the trial court abused its discretion by: (1) denying the
Credit Union’s motion to withdraw deemed admissions; and (2) excluding one of

the Credit Union’s witnesses from testifying at trial. We reverse and remand.

                                 BACKGROUND

                                Nature of Lawsuit

      The Credit Union sued Warner for the breach of two contracts. The first

contract was for a credit card, and the second one was for a loan.

             Summary-Judgment Motion and Deemed Admissions

      The Credit Union moved for summary judgment. The Credit Union argued

that the summary-judgment evidence conclusively proved its right to recover on both

contracts. As evidence, the Credit Union attached the two contracts, a notice of

default and intent to accelerate, a notice of acceleration, and payoff summaries for

each of the contracts. The Credit Union also attached two affidavits. The first

affidavit was made by Tara Johnson, a senior collections specialist, who vouched

for the aforementioned documents in her capacity as the Credit Union’s custodian

of records. In her affidavit, Johnson also summarized the circumstances of Warner’s

defaults. The second affidavit was made by the Credit Union’s counsel regarding

reasonable and necessary attorney’s fees incurred in the suit against Warner.

      In Warner’s response opposing summary judgment, he relied on deemed

admissions to create a genuine issue of material fact and negate the Credit Union’s

entitlement to judgment as a matter of law. Warner had previously served requests


                                          2
for admissions on the Credit Union, which did not timely respond to them. As a

result, the Credit Union was deemed to have admitted several matters. Among other

things, the Credit Union was deemed to have admitted that it did not own Warner’s

account, did not provide any goods or services to Warner, and did not file suit within

two years of the last payment that Warner had made on the account.

      The Credit Union replied by maintaining that any fact issue created by the

deemed admissions was either immaterial to the summary-judgment issues or was

material to a defense of lack of standing, which Warner had not pleaded.

      The Credit Union also moved to withdraw the deemed admissions. The trial

court denied the Credit Union’s motion to withdraw the deemed admissions.

      The Credit Union moved for reconsideration of the trial court’s denial of its

motion to withdraw. The Credit Union urged that, “in the midst of the COVID-19

pandemic,” it had “mistakenly failed to deliver the responses by the 30-day

deadline.” The trial court denied the Credit Union’s motion for reconsideration.

      After denying the Credit Union’s motion to withdraw the deemed admissions

and its motion for reconsideration of the denial of its motion to withdraw the deemed

admissions, the trial court denied the Credit Union’s summary-judgment motion on

two grounds. First, the trial court held that the Credit Union had not conclusively

proved Warner had defaulted. Second, the trial court held that the Credit Union had

not conclusively proved it was owed damages in the amount sought.


                                          3
                                      Bench Trial

       At the outset of trial, the Credit Union tried to introduce into evidence via a

business-records affidavit made by the company’s chief executive officer the

documents that it had previously submitted in conjunction with its summary-

judgment motion, specifically, the two contracts, notice of default and intent to

accelerate, notice of acceleration, and payoff summaries. It is undisputed that the

Credit Union had timely served the business-records affidavit on Warner 14 days in

advance of trial. See TEX. R. EVID. 902(10)(A). But Warner objected to the

introduction of these documents on the basis that the Credit Union had not timely

produced the documents during pretrial discovery.

       The Credit Union also intended to have Johnson testify as its corporate

representative. Warner objected that Johnson should be excluded as a witness

because the Credit Union had not designated her as a corporate representative in

discovery and had only identified her as a witness about a week before trial. The

Credit Union conceded it had not identified Johnson in discovery, specifically in its

responses to Warner’s requests for disclosure. But the Credit Union contended that

Warner was well aware Johnson could be a witness, in part, because Johnson had

participated in the litigation before trial.

       Warner argued that if Johnson was excluded as a witness and the documents

at issue were excluded as well, then the sole evidence as to whether the Credit Union


                                               4
had standing to bring the contract claims would be the deemed admissions. Because

the Credit Union had admitted it did not own Warner’s account in the deemed

admissions, Warner argued he was entitled to the entry of a take-nothing judgment

on both of the Credit Union’s contract claims.

      The trial court agreed with Warner. It excluded Johnson as a witness, excluded

the documents, and rendered a take-nothing judgment on the Credit Union’s claims.

                                   DISCUSSION

I.    Deemed Admissions

      The Credit Union argues that the trial court abused its discretion by denying

the motion to withdraw the deemed admissions. The Credit Union concedes it did

not timely respond to Warner’s requests, but it argues that good cause existed for the

withdrawal of the admissions. Specifically, the Credit Union argues that it

mistakenly believed it had timely answered all discovery requests. It further argues

that this “mistaken belief was exacerbated by technological difficulties” it

experienced during “the first three months” of the COVID-19 pandemic. According

to the Credit Union, when it discovered at mediation that it had not timely responded

to Warner’s requests for admissions, it immediately tendered its responses during

the mediation, which took place almost two months before the bench trial. The day

after mediation, the Credit Union moved to withdraw the deemed admissions.




                                          5
      A.     Standard of review

      We review a trial court’s ruling on a motion to withdraw deemed admissions

for an abuse of discretion. Cleveland v. Taylor, 397 S.W.3d 683, 694 (Tex. App.—

Houston [1st Dist.] 2012, pet. denied). In general, a trial court abuses its discretion

when its decision on a motion to withdraw deemed admissions is arbitrary,

unreasonable, or made without reference to guiding rules and principles. Id. To

legitimately exercise its discretion, the trial court must have enough evidence before

it to support the decision it made. Metro. Ins. & Annuity Co. v. Peachtree Settlement

Funding, 500 S.W.3d 5, 22 (Tex. App.—Houston [1st Dist.] 2016, no pet.).

      B.     Applicable law

      If a party does not timely respond to requests for admissions, the matters in

the requests are deemed admitted without the need for a court order. TEX. R. CIV. P.

198.2(c). Any matters deemed admitted in this fashion are conclusively established

unless the trial court, on motion, allows the withdrawal of the admissions. Boulet v.

State, 189 S.W.3d 833, 836 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Because

deemed admissions are conclusive absent withdrawal, they prevent a party who did

not timely respond from introducing contradictory evidence. USAA Cty. Mut. Ins.

Co. v. Cook, 241 S.W.3d 93, 102 (Tex. App.—Houston [1st Dist.] 2007, no pet.).

      Ordinarily, the party moving for the withdrawal of deemed admissions must

show that good cause exists. TEX. R. CIV. P. 198.3(a). In addition to this showing of


                                          6
good cause, to allow withdrawal, the trial court must find that the party relying on

the deemed admissions will not be unduly prejudiced by their withdrawal and that

withdrawal serves to allow the presentation of the merits. TEX. R. CIV. P. 198.3(b).

      When deemed admissions dispose of a claim on the merits, good cause for

their withdrawal exists so long as there is no evidence of flagrant bad faith or callous

disregard for the rules by the party who did not timely respond to the requests for

admissions. Medina v. Raven, 492 S.W.3d 53, 62 (Tex. App.—Houston [1st Dist.]

2016, no pet.). At a minimum, a showing of flagrant bad faith and callous disregard

requires evidence that the party was mindful of the deadline and consciously chose

not to comply with it. Ramirez v. Noble Energy, 521 S.W.3d 851, 860 (Tex. App.—

Houston [1st Dist.] 2017, no pet.); see also Ralls v. Funk, 592 S.W.3d 178, 183 (Tex.

App.—Tyler 2019, pet. denied) (bad faith involves conscious wrongdoing for

dishonest or malicious purpose). And because claim-dispositive deemed admissions

function as a death-penalty discovery sanction, which implicates due-process

concerns, the ordinary burden of proof does not apply; instead, the party opposing

withdrawal of the deemed admissions bears the burden to prove a lack of good cause

by showing that the party seeking their withdrawal did not timely respond due to

flagrant bad faith or callous disregard for the rules. Medina, 492 S.W.3d at 62.




                                           7
      The withdrawal of deemed admissions is unduly prejudicial in two situations:

when withdrawal will delay trial and when it will significantly impede the ability of

the party who opposes withdrawal to prepare for trial. Ramirez, 521 S.W.3d at 856.

      C.     Analysis

      1.     Good cause

      The Credit Union alleged that Warner breached two contracts, one for a credit

card and another for a loan. To recover on these contracts, the Credit Union had to

prove the existence of valid contracts, performance or tendered performance on its

own part, breach of the contracts by Warner, and damages. AKIB Constr. v.

Shipwash, 582 S.W.3d 791, 806 (Tex. App.—Houston [1st Dist.] 2019, no pet.).

      Of the 13 requests for admissions propounded by Warner, solely the seventh

one, which asked the Credit Union to admit it did not own his account, is dispositive

of the merits of the Credit Union’s contract claims. See Shipley v. Unifund CCR

Partners, 331 S.W.3d 27, 29–30 (Tex. App.—Waco 2010, no pet.) (rendering

judgment against entity bringing suit to recover credit card debt because entity

offered no proof of account ownership and thus lacked standing). None of the other

12 requests for admissions addressed claim-dispositive subjects. To the extent

Warner asserted below that the Credit Union’s admissions that it did not provide

goods or services to him or bring suit within two years of his last payment are claim-

dispositive, we disagree. The former admission is not claim-dispositive because


                                          8
lending money and extending credit do not constitute the provision of goods or

services. See Williams v. Unifund CCR Partners Assignee of Citibank, 264 S.W.3d

231, 234–35 (Tex. App.—Houston [1st Dist.] 2008, no pet.) (bank has cause of

action to recover money or credit advanced as loan when customer does not pay

credit card account and this claim does not relate to provision of goods or services

because making loan does not constitute provision of goods or services). The latter

admission is not claim-dispositive because the statute of limitations for breach of

contract is four years. TEX. CIV. PRAC. & REM. CODE § 16.004(a)(3).

      Accordingly, by failing to timely answer Warner’s seventh request for

admission about the ownership of his account, the Credit Union was deemed to have

admitted it did not own Warner’s account and thus had no claims it could bring

against him. As a result of this deemed admission, the trial court barred the Credit

Union from introducing contrary evidence, like the documents the Credit Union had

sought to introduce at trial via a business-records affidavit. These documents were

the evidence the Credit Union relied on to prove its contract claims on summary

judgment and at trial: the two contracts, notice of default and intent to accelerate,

notice of acceleration, and payoff summaries for both contracts.

      Therefore, because the deemed admission about the ownership of Warner’s

account was dispositive of both contract claims, the Credit Union was not required

to show good cause for withdrawal of this deemed admission. Instead, Warner was


                                         9
required to negate the existence of good cause for withdrawal of this deemed

admission by showing that the Credit Union’s untimely response resulted from

flagrant bad faith or callous disregard for the rules. Medina, 492 S.W.3d at 62.

      The Credit Union maintains it failed to timely respond to Warner’s requests

for admissions by mistake. In the context of deemed admissions, a mistake or

accident, as opposed to conscious indifference, constitutes good cause for

withdrawal. Boulet, 189 S.W.3d at 836. Similarly, lack of care, simple bad judgment,

or mistaken beliefs about the status of discovery are not enough to show the kind of

flagrant bad faith or callous disregard necessary to deny a motion to withdraw

deemed admissions that are claim-dispositive. Ramirez, 521 S.W.3d at 859.

      Warner does not refer us to any evidence in the appellate record that

affirmatively contradicts the Credit Union’s claim of mistake. Moreover, we have

not located any evidence in the appellate record that could support a trial-court

finding that the Credit Union failed to timely respond to the requests for admissions

in flagrant bad faith or as a result of callous disregard for the rules. The trial court

therefore abused its discretion by implicitly finding that Warner had shown the

Credit Union acted in flagrant bad faith or callous disregard for the rules. See Metro.

Ins. & Annuity Co., 500 S.W.3d at 22 (trial court cannot legitimately exercise its

discretion in absence of evidence supporting decision it makes).




                                          10
      On appeal, Warner tries to avoid this result by arguing that none of the deemed

admissions were dispositive of the merits. He posits that the deemed admissions

were solely relevant to the trial court’s denial of the Credit Union’s summary-

judgment motion, not the take-nothing judgment the trial court rendered against the

Credit Union at trial. But the record contradicts Warner. At trial, Warner argued that

the records attached to the business-records affidavit should be excluded and that the

deemed admissions established that the Credit Union lacked standing to bring its

contract claims because it had admitted it did not own Warner’s account. On this

basis, Warner requested the entry of a take-nothing judgment. Thus, the deemed

admission concerning whether the Credit Union owned Warner’s account was

dispositive of the merits of the contract claims. See Ramirez, 521 S.W.3d at 858–59

(request for admission asking plaintiff to admit that defendant was not proper party

to suit amounted to request that plaintiff admit his claim against defendant was

invalid and thus was claim-dispositive in nature).

      Warner also suggests the record does in fact support a finding of callous

disregard based on the Credit Union’s violation of other discovery rules.

Specifically, Warner relies on a discovery sanction the trial court apparently imposed

on the Credit Union after it failed to timely produce documents responsive to

Warner’s requests for production before the parties’ court-ordered mediation, which

was held about two months before trial. According to Warner, this discovery


                                         11
sanction consisted of awarding him the attorney’s fees he incurred in connection

with the parties’ unsuccessful mediation. At trial, Warner’s counsel represented that

the Credit Union’s counsel had not yet paid Warner these attorney’s fees.

       Neither Warner’s requests for production nor the trial court’s order imposing

sanctions on the Credit Union for its failure to timely respond to these requests

before mediation are in the record. But accepting Warner’s account at face value,

this prior discovery sanction does not support a finding of the kind of flagrant bad

faith or callous disregard of the rules that is required to sustain the trial court’s refusal

to allow the Credit Union to withdraw a claim-dispositive deemed admission.

       Whatever obligation the Credit Union may have had to produce documents

before mediation in response to Warner’s requests for production, the Credit Union

ultimately included the documents at issue as exhibits to its summary-judgment

motion. Consequently, Warner received these documents before the discovery

period came to a close. The parties conducted discovery in this suit at Level 2.

Hence, under the circumstances of this case, the discovery period ended 30 days

before the trial date. See TEX. R. CIV. P. 190.3(b)(1)(B)(i).1 Given that the Credit



1
    Rule 190.3 of the Texas Rules of Civil Procedure was amended after this suit was tried.
    The version of Rule 190.3 in effect when this suit was pending in the trial court provided
    that discovery ended the earlier of 30 days before trial or 9 months after the earlier of
    the first oral deposition or the due date of the first response to written discovery. The
    9-month alternative provided in the former rule did not apply because the suit was
    scheduled for trial within 6 months of the Credit Union’s filing of the suit.
                                             12
Union moved for summary judgment about six weeks before the trial, the Credit

Union provided Warner with the documents on which it relied to support its contract

claims before the discovery period ended. At trial, Warner conceded he had received

the documents at issue before the discovery period ended.

      In other words, the prior discovery sanction the trial court imposed on the

Credit Union for its failure to timely produce documents in response to Warner’s

production requests concerned the impact this discovery infraction had on

mediation, not trial. This distinction matters because due process requires there to

be a nexus between the offender, the offensive conduct, and the discovery sanction

imposed. Zuehl Land Dev. v. Zuehl Airport Flying Cmty. Owners Ass’n, 510 S.W.3d

41, 55 (Tex. App.—Houston [1st Dist.] 2015, no pet.); Taylor v. Taylor, 254 S.W.3d

527, 533 (Tex. App.—Houston [1st Dist.] 2008, no pet.). On this record, the Credit

Union’s failure to timely produce documents before mediation in response to

Warner’s requests for production bears no relationship to the trial court’s refusal to

allow the Credit Union to withdraw the claim-dispositive deemed admission and

introduce evidence in support of its contract claims at trial. While the Credit Union’s

initial failure to timely produce the documents at issue may have undermined the

mediation, this failure had no impact on trial because the Credit Union ultimately

produced the documents on which it relied before the discovery period ended.




                                          13
      Moreover, even if the record showed the nexus required by due process was

satisfied in this instance, a death-penalty discovery sanction—one that is claim-

dispositive—is appropriate solely when the trial court finds an offender’s

misconduct justifies a presumption that its claims lack merit. Salomon v. Lesay, 369

S.W.3d 540, 558 (Tex. App.—Houston [1st Dist.] 2012, no pet.). Warner did not

argue in the trial court that any of the discovery misconduct at issue justifies a

presumption that the Credit Union’s contract claims lack merit. Nor has he done so

on appeal. The trial court did not make such a finding, and the evidence in the record

does not suggest the Credit Union’s contract claims are meritless. On the contrary,

but for the claim-dispositive deemed admission, the Credit Union would have

introduced documentary evidence in support of its contract claims at trial.

      For these reasons, we hold the Credit Union’s failure to timely produce

documents before mediation in response to Warner’s requests for production cannot

support a finding of flagrant bad faith or callous disregard for the rules of the kind

that could sustain the trial court’s later refusal to allow the Credit Union to withdraw

the claim-dispositive deemed admission about the ownership of Warner’s account.

      2.     Undue prejudice

      The record likewise is devoid of evidence that the withdrawal of the deemed

admissions would have unduly prejudiced Warner by delaying trial or significantly

impeding Warner’s ability to prepare for trial. This is an uncomplicated suit in which


                                          14
the Credit Union alleged Warner owed money under two contracts, one relating to a

credit card and the other relating to a loan. The suit’s uncomplicated nature is

underscored by the fact that a mere six months elapsed between the Credit Union’s

filing of the suit and the trial date. The Credit Union disclosed the documents on

which it relied to support its contract claims when it moved for summary judgment,

six weeks or so before trial and before discovery ended. Thus, this is not a case of

an attempted trial by ambush. The Credit Union’s claims and the evidence on which

it relied to support these claims were known well in advance of trial. Finally, the

Credit Union first moved to withdraw the deemed admissions almost two months

before trial. Had the trial court promptly allowed withdrawal, nothing in the record

indicates that this simple case could not have proceeded to trial as scheduled or that

doing so would have affected Warner’s ability to prepare.

      On this record, the lone prejudice Warner would have suffered had the trial

court allowed withdrawal of the deemed admissions would have been having to try

the case on the merits, rather than prevailing by procedural default. Having to try a

case on the merits is not the kind of undue prejudice contemplated by the discovery

rules. See Ramirez, 521 S.W.3d at 856 (undue prejudice consists of trial delay or

inability to prepare for trial in context of withdrawal of deemed admissions).

      If having to try a case on the merits could constitute undue prejudice, then

claim-dispositive deemed admissions effectively could never be withdrawn. That is


                                         15
the exact opposite result contemplated by the law governing requests for admissions.

Under the governing law, the primary purpose of requests for admissions is to

simplify trials by identifying and eliminating discrete factual matters about which

there is no genuine controversy. Boulet, 189 S.W.3d at 838. Requests for admissions

are not intended to be used to demand that a plaintiff admit that it has no cause of

action. Medina, 492 S.W.3d at 62. However, this is exactly how Warner used his

requests for admissions by demanding the Credit Union admit it did not own

Warner’s account, instead of demanding the Credit Union admit discrete factual

matters relevant to the ultimate question of account ownership.

      Warner responds that but for the deemed admissions, he would have

conducted additional discovery in preparation for trial. Having not had the

opportunity conduct this additional discovery, he urges that withdrawal of the

deemed admissions would have unduly prejudiced his preparedness for trial.

      Texas law has long disapproved of the use of requests for admissions for the

purpose of demanding that a plaintiff admit it has no claim. See id. Because Warner

at the very least should have known his demand that the Credit Union admit it had

no claim against him was improper, Warner cannot argue that he reasonably

refrained from conducting additional discovery in reliance on the resulting deemed

admission to his detriment. See Time Warner v. Gonzalez, 441 S.W.3d 661, 668–69

(Tex. App.—San Antonio 2014, pet. denied) (any prejudice arising from withdrawal


                                        16
of deemed admissions due to opposing party’s failure to conduct discovery in

reliance on improper requests for admissions does not qualify as undue prejudice).

      In sum, Warner improperly used his requests for admissions not as a tool to

identify and eliminate uncontroverted facts, but as a trapdoor to try and avoid trial

altogether. See Medina, 492 S.W.3d at 61 (requests for admissions intended to be

discovery tool, not trapdoor). Thus, releasing the Credit Union from the trap it fell

into, even as a result of its own mistaken failure to timely respond to the requests,

could not unduly prejudice Warner. See id. at 54–55, 60–64 (reversing trial court’s

refusal to allow plaintiff to withdraw deemed admissions to requests asking plaintiff

to admit defendant was not at fault for accident, plaintiff was not injured in accident,

and driver of plaintiff’s vehicle failed to maintain proper lookout at time of accident).

      3.     Presentation of the merits

      Here, it is indisputable that allowing the Credit Union to withdraw the deemed

admissions would have served to allow the presentation of the merits. The trial

court’s refusal to allow the withdrawal of the deemed admissions foreclosed the

Credit Union from presenting any evidence on the merits of its contract claims.

      Warner argues that withdrawal of the deemed admissions would not have

served to allow the presentation of the merits because the trial court also excluded

the Credit Union’s corporate representative, Johnson, from testifying at trial.

Without Johnson’s sponsoring testimony, Warner reasons, the documents on which


                                           17
the Credit Union relied in support of its claims would not have been admissible.

Warner therefore maintains that the entry of a take-nothing judgment would have

remained proper under the circumstances even if the trial court had allowed

withdrawal of the deemed admissions because the Credit Union had no evidence.

      We disagree. It is undisputed that the Credit Union tried to introduce the

documents supporting its claims via a business-records affidavit. See TEX. R. EVID.

803(6), 902(10) (excepting business records from hearsay rule and making these

records self-authenticating when accompanied by business-records affidavit). With

this affidavit, the documents did not require a sponsoring witness. See Savoy v. Nat’l

Collegiate Student Loan Tr. 2005-3, 557 S.W.3d 825, 830–34 (Tex. App.—Houston

[1st Dist.] 2018, no pet.) (affirming judgment for plaintiff in suit to recover on

defaulted loan, subject to remittitur reducing damages to amount supported by

evidence, in case in which plaintiff did not call any live witnesses during bench trial

and instead submitted documents proving claim via business-records affidavit).

      We hold that the trial court abused its discretion by disallowing the Credit

Union from withdrawing the claim-dispositive deemed admission as to account

ownership, which precluded the Credit Union from introducing contrary evidence at

trial and thereby deprived it of the chance to be heard on the merits of its claims. We

sustain the Credit Union’s first issue to the extent of this claim-dispositive deemed

admission. As the other deemed admissions are not claim-dispositive and thus could


                                          18
not serve as the basis for the trial court’s judgment for Warner, we need not address

whether the trial court abused its discretion in refusing to allow the Credit Union to

withdraw them. See TEX. R. APP. P. 44.1(a) (providing that court of appeals cannot

reverse judgment based on error of law unless error probably caused rendition of

improper judgment or prevented appellant from presenting appeal); TEX. R. APP. P.

47.1 (requiring court of appeals to issue written opinion that is as brief as practicable

but addresses every issue raised and necessary to finally dispose of appeal).

II.   Excluded Witness

      The Credit Union maintains that the trial court also abused its discretion by

refusing to allow Johnson to testify as the company’s corporate representative. The

Credit Union argues that it identified Johnson as its corporate representative more

than a month before trial by submitting the affidavit she made in support of the

company’s motion for summary judgment. The Credit Union further argues that

Johnson attended mediation on behalf of the company almost two months before

trial. Thus, the Credit Union reasons, Warner was neither surprised nor unfairly

prejudiced by Johnson’s appearance as a corporate representative at trial.

      However, we need not resolve the Credit Union’s second issue. The trial

court’s refusal to allow withdrawal of the claim-dispositive deemed admission and

its concomitant refusal to allow the Credit Union to introduce evidence in support of

its claims at trial require us to reverse the trial court’s judgment. See Ramirez, 521


                                           19
S.W.3d at 861–62 (party cannot obtain judgment based on deemed admissions that

are dispositive of the merits without showing opposing party is not entitled to

withdrawal of admissions due to its bad faith or callous disregard for rules).

Accordingly, we do not reach the Credit Union’s second issue. See TEX. R. APP. P.

47.1 (requiring court of appeals to issue written opinion that is as brief as practicable

but addresses every issue raised and necessary to finally dispose of appeal).

                                   CONCLUSION

      We reverse the trial court’s take-nothing judgment and remand this cause to

the trial court with instructions to grant the Credit Union’s motion to withdraw the

claim-dispositive deemed admission and conduct a new trial. See Medina, 492

S.W.3d at 60 (withdrawal of admissions and new trial are proper remedy).




                                                Gordon Goodman
                                                Justice

Panel consists of Justices Goodman, Rivas-Molloy, and Farris.




                                           20